2020 IL App (1st) 201356-U
                                 Order filed: December 23, 2021

                                                                            FIRST DISTRICT
                                                                            FOURTH DIVISION

                                          No. 1-20-1356

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

DEBRA WRIGHT,                                   )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     Cook County.
                                                )
v.                                              )     No. 20 CH 00676
                                                )
CHICAGO HOUSING AUTHORITY,                      )     Honorable
                                                )     David B. Atkins,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

       JUSTICE ROCHFORD delivered the judgment of the court.
       Justices Lampkin and Martin concurred in the judgment.

                                            ORDER

¶1     Held: We affirmed the Chicago Housing Authority’s termination of plaintiff’s subsidized
             housing voucher after an informal administrative hearing, finding that plaintiff’s
             right to procedural due process was not violated during the hearing and that the
             decision to terminate the voucher was not clearly erroneous.

¶2     Plaintiff, Debra Wright, appeals the order of the circuit court affirming the decision of the

Chicago Housing Authority (CHA) to terminate the subsidized housing voucher she was receiving

under the Section 8 housing choice voucher program (HCV program). We affirm.

¶3     The United States Department of Housing and Urban Development (HUD) runs the HCV

program, whereby HUD provides rental subsidies (i.e., vouchers) for low-income individuals. 24

C.F.R. § 982.1(a)(2013). Local public housing authorities, such as the CHA, administer the
No. 1-20-1356

program pursuant to HUD regulations. Id. §§ 982.51-982.54. The HUD regulations state the

obligations of a participant family under the program (family obligations), including that “[t]he

members of the household may not engage in drug-related criminal activity or violent criminal

activity or other criminal activity that threatens the health, safety, or right to peaceful enjoyment

of other residents and persons residing in the immediate vicinity of the premises.” Id. § 982.551(l).

The HUD regulations provide that the local public housing authority “may at any time deny

program assistance for an applicant, or terminate program assistance for a participant, *** [i[f the

family violates any family obligations under the program.” Id. § 982.552(c)(1)(i). “Family” is

defined as a single person or a “group of persons residing together.” Id. § 5.403.

¶4      The HUD regulations state that “[t]he requirements” of section 982, which provide for the

family obligations that must be complied with as a condition for participating in the HCV program,

also “apply to a guest.” Id. § 5.100. “Guest” is defined as “a person temporarily staying in the unit

with the consent of a tenant or other member of the household who has express or implied authority

to so consent on behalf of the tenant.” Id.

¶5     The HUD regulations further require that the local public housing authorities “must adopt

a written administrative plan that establishes local policies for administration of the program in

accordance with HUD requirements.” Id. § 982.54(a). Pursuant thereto, the CHA adopted a plan

for administering the HCV program (the CHA administrative plan). Chapter 12-I.D of the CHA

administrative plan provides for the family obligations as follows:

       “When the family’s unit is approved and the Housing Assistance Payment (HAP) contract

       is executed, the family must follow the rules listed below in order to continue participating

       in the housing choice voucher program.



                                                -2-
No. 1-20-1356

      The CHA may terminate a family’s assistance if the family has failed to comply with any

      family obligations under the program listed below, even if not required to do so by HUD.

      Any information the family supplies must be true and complete.

      The family must:

                                                   ***

      8. Use the assisted unit for residence only by the family that is listed on the HAP contract

      and the lease. The unit must be the family’s only residence.

                                                   ***

      10. Request CHA’s written approval to add any other family member as an occupant of the

      unit.

                                                   ***

      19. Follow the CHA’s policy regarding guests. A guest is defined as a person temporarily

      staying in the unit with the consent of the head of household or other adult member. See

      24 CFR 5.100. A guest may visit a family in an assisted unit for a total of 30 calendar days

      in a calendar year; however, each visit cannot exceed seven consecutive calendar days. A

      visit is defined as an overnight stay. Participants may request a time extension to this visitor

      timeframe. Persons that exceed the time as a guest will be considered an unauthorized

      occupant and the family will be subject to program termination.” See CHA administrative

      plan,     ch.   12-I.D    at   12-1     to   12-3     (2021)    (https://cha-assets.s3.us-east-

      2.amazonaws.com/s3fs-public/2021-01/Admin_Plan-Clean.pdf).
      -----------------------------------------
¶6    Chapter 12-I.D further provides that:

      “The family (including each family member) must not:

                                                   ***

                                               -3-
No. 1-20-1356

       6. Engage in, or allow guests to engage in, violent criminal activity. ***

       7. Engage in, or allow guests to engage in, other criminal activity that threatens the health,

       safety or right to peaceful enjoyment of other residents and persons residing in the

       immediate vicinity of the premises. Immediate vicinity means within a one mile radius of

       the premises. See 24 CFR 5.100.

                                                   ***

       15. Possess or use a firearm or aggravated assault weapon in violation of federal, state or

       local criminal or civil laws. This obligation applies to any household member and/or their

       guests while on the property or within the immediate vicinity of the property.” Id. at 12-3

       to 12-4.

¶7     On September 13, 2013, plaintiff entered into a lease for a subsidized unit at 1239 S.

Kedvale Avenue in Chicago (the Kedvale unit). Five people were listed as members of the family

household who were authorized occupants of the unit: plaintiff and her four children, Walker,

Angalwon Gilmore, C.Y.J. (a minor) and I.N.W. (a minor). The CHA provided plaintiff with a

voucher and entered into a HAP contract with the Kedvale unit’s landlord, in which the CHA

agreed to subsidize plaintiff’s rent through the HCV program. Plaintiff signed the voucher which

set forth the family obligations, including that the family must not “[e]ngage in drug-related

criminal activity or violent criminal activity or other criminal activity that threatens the health,

safety or right to peaceful enjoyment of other residents and persons residing in the immediate

vicinity of the premises.” Plaintiff also signed an addendum to the family obligations that

contained the same language as in the CHA administrative plan, setting forth the family’s

responsibility to use the Kedvale unit for residence only by the family that is listed on the HAP

contract and lease and to comply with the CHA’s policy regarding guests. The addendum provided

                                               -4-
No. 1-20-1356

that a person who exceeds the time as a guest will be considered an unauthorized occupant and the

family will be subject to program termination.

¶8     On September 3, 2016, plaintiff signed and submitted to the CHA an application for

continued eligibility to remain in the HCV program. In the application, plaintiff listed herself,

Angalwon, C.Y.J. and I.N.W. as household family members but crossed out Walker’s name and

wrote that he had been “removed from household.” On October 7, 2016, plaintiff signed an “out

of household declaration,” which is a form used to inform the CHA of household family members

moving out of the unit, stating that Walker no longer resided in her family household and that his

move-out date was September 16, 2016. Plaintiff stated that she did not know Walker’s new

address.

¶9     On December 19, 2016, the CHA amended the HAP contract to reflect that Walker had

moved out on September 16, 2016, and that he was no longer an authorized household family

member allowed to occupy the Kedvale unit.

¶ 10   In January 2017, the CHA learned that on December 11, 2016, a search warrant was

executed at the Kedvale unit, and that during the search, weapons were recovered from inside the

unit that allegedly belonged to Walker, who was arrested.

¶ 11   On January 18, 2017, the CHA issued an intent to terminate (ITT) notice to plaintiff,

informing her that it was proposing termination of her participation in the HCV program based on

the violation of several family obligations related to Walker’s arrest for possessing illegal weapons

inside the Kedvale unit. Specifically, the ITT stated that, in violation of the family obligations,

Walker was an unauthorized occupant of the unit at the time of his arrest and that his possession

of illegal weapons violated the criminal laws and threatened the health, safety or right to peaceful



                                                 -5-
No. 1-20-1356

enjoyment of other residents and persons residing in the immediate vicinity of the premises. The

ITT also informed plaintiff of her right to an informal hearing.

¶ 12    Plaintiff filed a request for an informal hearing on January 23, 2017, pursuant to chapter

16-III.A of the CHA administrative plan, which provides for informal review of a decision denying

or withdrawing a voucher. Chapter 16-III.B provides the informal hearing procedures and states

in pertinent part:

                “The CHA and the family must be given the opportunity to present evidence and

        question any witnesses. In general, all evidence is admissible at an informal hearing.

        Evidence may be considered without regard to admissibility under the rules of evidence

        applicable to judicial proceedings.

                Hearsay evidence will be admissible at informal hearings; however, hearsay

        evidence alone cannot be used as the sole basis for the hearing officer’s decision.

                The CHA will use the concept of the preponderance of the evidence as the standard

        for making all informal hearing decisions. Preponderance of the evidence is defined as

        evidence which is of greater weight or more convincing than the evidence which is offered

        in opposition to it; that is, evidence which as a whole shows that the fact sought to be

        proved is more probable than not.” (Emphasis in the original.) Id., ch. 16-III.B at 16-6 to

        16-7.

¶ 13    At the informal hearing, the CHA introduced into evidence the police officers’ case

incident report about Walker’s arrest. The case incident report listed Walker’s address as the

Kedvale unit, and stated that multiple officers, whose names were redacted in the report, executed

a search warrant at that location at 5:29 a.m. on December 11, 2016. The report further stated that

officers knocked on the door and announced their office. After waiting a “reasonable amount of

                                                -6-
No. 1-20-1356

time with no response,” the officers breached the door, gained entry, and secured six occupants.

The officers conducted a “systematic search” of the premises and recovered a rifle with a high

capacity magazine “from the rafters in the basement.” They recovered a black canvas bag from

under the stairs leading to the basement, which contained a 9 mm semi-automatic weapon with a

high capacity magazine as well as live ammunition and gun cleaning supplies. They also recovered

(from an unidentified location within the residence) a third weapon, a .22 caliber gun. The case

incident report stated that the weapons and ammunition were all owned by Walker.

¶ 14   The CHA also introduced into evidence Exhibit 21, the certified statement of

conviction/disposition in People v. Walker, case number 17CR0342801. Exhibit 21 showed that

Walker was charged with one count of unlawful use of weapons for knowingly possessing a rifle

having one or more barrels less than 16 inches in length or a shotgun having one or more barrels

less than 18 inches in length. 720 ILCS 5/24-1(a)(7)(ii) (West 2016). Walker was also charged

with three counts of unlawful possession of a firearm without a valid firearm owners identification

(FOID) card. 430 ILCS 65/2(a)(1) (West 2016). Walker pleaded guilty to unlawful use of weapons

on July 6, 2017, and was sentenced to 54 months in prison, consecutive to the sentence imposed

in case number 16CR1602001.

¶ 15   The CHA introduced into evidence Exhibit 22, the certified statement of

conviction/disposition in People v Walker, case number 16CR1602001. Exhibit 22 showed that

Walker was charged with two narcotics offenses, possession of a controlled substance (720 ILCS

570/402 (West 2016)) and manufacture or delivery, or possession with intent to manufacture or

deliver a controlled substance (720 ILCS 570/401 (West 2016)). Walker pleaded guilty on July 6,

2017, to possession of a controlled substance and was sentenced to one year in prison to run

consecutive to the sentence imposed in case number 17CR0342801.

                                               -7-
No. 1-20-1356

¶ 16   The CHA called Erica Nickelson as its only witness. Nickelson is a housing specialist

employed by Nan McKay and Associates, a third-party vendor that helps the CHA administer the

HCV program. Nickelson testified that she was familiar with plaintiff’s file, although she never

actually spoke with plaintiff, Walker, or the police officers who conducted the search, nor did she

have any “personal knowledge” about what happened during the search.

¶ 17   Nickelson identified several exhibits that were admitted into evidence, including: the lease

that plaintiff entered into for the Kedvale unit; plaintiff’s signed voucher; the HCV program

addendum to the family obligations; the HAP contract which the CHA entered into with the

Kedvale unit’s landlord to provide rental assistance for plaintiff pursuant to the HCV program;

plaintiff’s September 3, 2016, application for continued eligibility to remain in the HCV program

in which she crossed out Walker’s name from the list of household family members and stated that

he had been removed from the household; and plaintiff’s October 7, 2016, out of household

declaration stating that Walker had moved out of the unit on September 16, 2016.

¶ 18   Nickelson testified that when plaintiff and her family were admitted into the HCV program,

they were briefed about the family obligations that were listed on the voucher and the addendum.

Relevant to the current matter, the family obligations required that: plaintiff use the Kedvale unit

only for family members listed on the HAP contract and lease and that she must receive written

approval from the CHA prior to adding any other family members to her unit; that plaintiff must

comply with the CHA’s guest policy and that if a guest makes overnight visits for more than 7

consecutive calendar days or more than a total of 30 calendar days in a calendar year, he is an

unauthorized occupant and the family will be subject to program termination; and that plaintiff’s

family members and guests may not engage in any criminal activity that threatens the health, safety

or right to peaceful enjoyment of other residents and persons residing in the immediate vicinity of

                                               -8-
No. 1-20-1356

the premises and cannot possess or use a firearm or aggravated assault weapon in violation of

criminal or civil laws.

¶ 19   Nickelson testified that the CHA sought to terminate plaintiff’s voucher because Walker

violated the guest policy time-frame and thus was an unauthorized occupant of the Kedvale unit

on December 11, 2016, and because he was arrested on that date for possessing firearms in the

unit. When asked what specific evidence the CHA relied on in determining that Walker had

violated the guest policy, Nickelson testified, “The guest policy, nothing.”

¶ 20   Nickelson testified that the CHA uses two electronic databases to store information related

to each participant in the HCV program. The iFile database stores all documents received from or

sent to a participant and the Yardi database contains brief, chronological log entries memorializing

all contacts and interactions with a participant. The log entries in the Yardi database are made by

CHA personnel in the regular course of CHA’s business activities and are entered at or near the

time of the contact with the participant.

¶ 21   Nickelson identified Exhibit 23 as the printout of all the CHA’s log entries about its

contacts and interactions with plaintiff contained in the Yardi database. The CHA’s log entry for

December 14, 2016, stated: “Removed Amos Walker from household.” The log entry for January

18, 2017, stated: “ITT issued 1/18/2017 for HCV family obligations violations. Search warrant

executed at subsidized unit. Illegal weapons recovered. Unauthorized occupant (former [household

member] Amos Walker) arrested at HCV unit.”

¶ 22   Plaintiff testified on her own behalf and stated that she and four of her children, Walker,

Angalwon, C.Y.J. and I.N.W. moved into the Kedvale unit in September 2013 and all of them

were listed in the lease as household family members who were authorized occupants of the unit.

Plaintiff asked Walker to move out of her unit “around September, October” of 2016 because he

                                               -9-
No. 1-20-1356

constantly got into trouble at school and with the police. After moving out, Walker made two or

three overnight visits to her unit. However, Walker also came over to her unit several times

“unwanted.” Plaintiff testified that “[s]everal times I had to have him removed by the PD. I had

called my brother several times to have him removed.”

¶ 23   Plaintiff testified that on December 11, 2016, she got off work, came home to the Kedvale

unit, took a shower, and went to bed. She did not then know that Walker was in her home. At about

6 a.m., plaintiff was woken up by “some bangs at the door.” She came downstairs and saw that

police officers had entered. The officers began to search the unit. Plaintiff testified that Walker

and his girlfriend were present inside the unit during the execution of the search warrant.

¶ 24   The officers did not show plaintiff the guns they recovered from the unit. Prior to the

search, she had never seen any guns in her home. Plaintiff testified that Walker was the most likely

person to have brought over the guns because he was “the only child I have problems with like

with street stuff.” When asked how Walker had gotten into the Kedvale unit on December 11,

plaintiff testified that her son Angalwon, who has a learning disability, “had to let him in.”

¶ 25   Plaintiff testified that she, Angalwon, C.Y.J. and I.N.W. currently live at 727 West 50th

Place in Chicago. Plaintiff did not inform Walker of her current address and he does not know that

they are living there.

¶ 26   Plaintiff testified that in May 2016 she was in a car “with the wrong person at the wrong

time” and was shot four times in her buttocks and twice in her right leg and the car crashed, and

that as a result she continues to have pain in the leg that prevents her from standing or walking for

any extended period of time. Plaintiff introduced medical records showing the treatment that she

received for the injuries from the gunshot and the car accident. Plaintiff also presented evidence

of Angalwon’s learning disability; certificates and job training plaintiff has received to improve

                                               - 10 -
No. 1-20-1356

her economic prospects; and supportive letters from plaintiff’s social worker, former property

manager, and friends and family.

¶ 27   On November 26, 2019, the hearing officer entered an order upholding the termination of

plaintiff’s voucher, finding that the CHA had proven by a preponderance of the evidence that

Walker was an unauthorized occupant of the Kedvale unit on December 11, 2016, and that he was

arrested on that date for possession of firearms, all of which violated the family obligations. In

support of her findings, the hearing officer noted the CHA administrative plan, which requires that

the unit may only be used for residence by the family listed on the HAP contract and the lease.

Walker was originally listed on the HAP contract and lease entered into by plaintiff in 2013 as an

authorized family member who could occupy the Kedvale unit, but the evidence presented at the

hearing showed that he was no longer an authorized occupant after September 2016. Such evidence

included: the application for continued eligibility, signed by plaintiff on September 3, 2016, listing

only herself, Angalwon, C.Y.J. and I.N.W. as household members and crossing out Walker’s name

and writing that he had been “removed from household”; plaintiff’s October 7, 2016, out of

household declaration, stating that Walker no longer resided in her household and that he had

moved out on September 16, 2016; and the December 19, 2016, amended HAP contract reflecting

that Walker moved out on September 16, 2016, and was no longer an authorized household family

member allowed to occupy the Kedvale unit.

¶ 28   The hearing officer found that although Walker was no longer an authorized household

family member after September 2016, plaintiff’s testimony that she actually removed Walker from

the Kedvale unit was “not credible.” The hearing officer pointed out that plaintiff gave conflicting

dates as to when she removed Walker and gave “confusing” testimony regarding whether Walker’s

visits to the Kedvale unit after his alleged removal were wanted or unwanted; plaintiff testified

                                                - 11 -
No. 1-20-1356

that on two or three occasions she welcomed Walker for overnight visits, but on other occasions

his visits were “unwanted” and she asked either the police or her brother to remove him. Plaintiff

offered no police reports or corroborative testimony that she ever had Walker removed from the

Kedvale unit and the hearing officer found that plaintiff’s testimony that she was unaware that

Walker was inside the unit when she came home and went to bed on December 11, 2016, was

“convenient at best.”

¶ 29   The hearing officer also considered the case incident report, which listed Walker’s

residence on December 11, 2016, as the Kedvale unit and stated that acting on a search warrant,

police officers entered the unit at about 5:29 a.m. on that date, secured six persons including

Walker, and recovered multiple weapons, live ammunition, and gun cleaning supplies from inside

the unit belonging to Walker. The hearing officer found that the case incident report supported a

finding that in violation of the family obligations, Walker was an unauthorized occupant of the

Kedvale unit on December 11, 2016, who was in possession of firearms. The hearing officer

expressly noted plaintiff’s argument that the case incident report was hearsay as it contained

statements from outside the hearing that were used to prove the truth of the matter asserted,

specifically, that Walker was residing in the unit at the time of his arrest (see the definition of

hearsay contained in Miles v. Housing Authority of Cook County, 2015 IL App (1st) 141292, ¶ 33)

and that the case incident report should not have been admitted into evidence where it was

uncorroborated. See CHA administrative plan, chapter 12-I.D at 12-1 to 12-3 (providing that

hearsay evidence may be admitted and considered as long as it is not the sole basis for the hearing

officer’s decision). However, the hearing officer found that the case incident report “does not stand

alone,” as it was corroborated in part by plaintiff’s admission that Walker was present inside the



                                               - 12 -
No. 1-20-1356

Kedvale unit on the morning of December 11, 2016, while the police officers were executing the

search warrant.

¶ 30    In addition, the hearing officer found that the case incident report’s account of Walker’s

arrest on December 11, 2016, for firearms possession was corroborated by the certified statement

of conviction in case number 17CR0342801, which showed that Walker pleaded guilty to

possessing one of the types of weapons recovered from the Kedvale unit. The hearing officer also

found that the case incident report’s statement that Walker was occupying the Kedvale unit at the

time of his arrest 1 was corroborated by the CHA’s December 14, 2016, entry in the Yardi data

base, which stated that Walker was not removed from plaintiff’s household until three days after

his December 11 arrest. Given that the case incident report was corroborated by other evidence

and was not the sole basis for her decision, the hearing officer rejected plaintiff’s claim that she

had erred in admitting it into evidence.

¶ 31    The hearing officer concluded that all the evidence, including not only the case incident

report, but also the certified statement of conviction in case number 17CR0342801, the CHA’s

December 14, 2016, entry in the Yardi database, and plaintiff’s testimony regarding Walker’s

presence during the execution of the search warrant, showed that Walker was an unauthorized

occupant of the Kedvale unit who was in possession of firearms on December 11, 2016, in violation

of the family obligations. The hearing officer terminated plaintiff’s voucher, ending her

participation in the HCV program.



        1
          The December 14, 2016, entry in the Yardi data base stating that Walker was removed from
plaintiff’s household on that day would seem to conflict with the December 19, 2016, amendment to the
HAP contract, which stated that Walker moved out of the Kedvale unit three months earlier on September
16, 2016. The hearing officer appears to have resolved the conflict by finding that the CHA’s entry in the
Yardi database more accurately reflected the timing of Walker’s removal.

                                                  - 13 -
No. 1-20-1356

¶ 32    The hearing officer found that her conclusion would not change even if Walker was

considered a guest of plaintiff’s household as opposed to an unauthorized occupant. In support,

the hearing officer cited chapter 12-I.D of the CHA administrative plan, which states that the

prohibition against possession or use of a firearm “applies to any household member and/or their

guests while on the property or within the immediate vicinity of the property.” (Emphasis added.)

CHA administrative plan, ch. 12-I.D, at 12-4.

¶ 33    Plaintiff filed a petition for judicial review by a common law writ of certiorari. The circuit

court affirmed the hearing officer’s decision terminating plaintiff’s voucher. Plaintiff appeals the

circuit court’s order.

¶ 34    The CHA operates under the Housing Authorities Act (310 ILCS 10/1 et seq. (West 2020)),

which did not adopt the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2020)).

When the administrative agency’s enabling statute does not adopt the Administrative Review Law,

the common-law writ of certiorari is used to obtain circuit court review of the agency decision as

was done in this case. Landers v. Chicago Housing Authority, 404 Ill. App. 3d 568, 571 (2010).

However, we treat this appeal as we would any other appeal for administrative review. Id. In

administrative review cases, we review the decision of the administrative agency, not the

determination of the circuit court. Id.

¶ 35    Plaintiff argues on appeal that the hearing officer violated her right to procedural due

process at the informal hearing by relying solely on hearsay evidence, specifically, the case

incident report, to conclude that Walker never truly left the Kedvale unit and was living there as

an unauthorized occupant in violation of the family obligations on the date of his December 11,

2016, arrest for firearms possession. Plaintiff contends that without the hearsay contained in the

case incident report, the remaining evidence indicated that Walker was merely an overnight guest

                                                - 14 -
No. 1-20-1356

on December 11 instead of an unauthorized occupant and that the CHA cannot terminate her

voucher because of the criminal activity of her guest, including the possession of a firearm. In

support, plaintiff cites 24 C.F.R. § 982.551 and § 982.552 (2013), which, she claims, excludes all

“guests” from the definition of persons whose criminal activity may result in the termination of a

voucher 2.

¶ 36    In other words, plaintiff does not dispute that Walker was found inside the Kedvale unit in

criminal possession of firearms on December 11, 2016. However, she argues that without the

hearsay statements contained in the case incident report (which were improperly considered by the

hearing officer in violation of her right to procedural due process) there was no other evidence

supporting the hearing officer’s finding that Walker was an unauthorized occupant of the unit

instead of merely an overnight guest. Plaintiff contends that, as an overnight guest, Walker’s

presence in the unit and possession of firearms did not violate the family obligations and therefore

the termination of her voucher was erroneous.

¶ 37    Plaintiff’s procedural due process argument is premised on case law holding that an

administrative agency cannot ignore its own rules once they have been established. See Miles,

2015 IL App (1st) 141292, ¶ 38 (and cases cited therein). Plaintiff argues that the CHA’s own

rules, as set forth in its administrative plan, provide that while hearsay evidence is admissible at

informal hearings, “hearsay evidence alone cannot be used as the sole basis for the hearing officer’s

decision.” CHA administrative plan, ch. 16-III.B, at 16-6. Plaintiff argues that she was denied


        2
          The CHA counters that a different section of the HUD regulations, 24 C.F.R. § 5.100 (2013), as
well as the CHA’s administrative plan, incorporates “guests” in the definition of persons whose criminal
activity may result in the termination of a voucher. We need not resolve the issue of whether a voucher may
be terminated based on the criminal activity of a guest, as we are affirming the termination of plaintiff’s
voucher on a different ground, that Walker was an unauthorized occupant of the Kedvale unit in violation
of the family obligations.

                                                  - 15 -
No. 1-20-1356

procedural due process when the hearing officer disregarded the CHA’s own rules and relied solely

on the hearsay statements in the case incident report in finding that Walker was living in the

Kedvale unit as an unauthorized occupant in violation of the family obligations when he was

arrested on December 11, 2016, for unlawful possession of firearms.

¶ 38    The CHA responds that there was no procedural due process violation here because the

hearing officer relied on evidence in addition to the case incident report when determining that

Walker was an unauthorized occupant of the Kedvale unit at the time of his arrest. The CHA

further contends that the issue of whether the hearing officer relied solely on the case incident

report or whether she also relied on additional evidence is a factual question reviewed pursuant to

the highly deferential “manifest weight of the evidence” standard.

¶ 39   We generally apply the manifest weight of the evidence standard when reviewing an

agency’s factual findings because having heard and seen all the evidence, the agency is in a better

position than we are to observe the conduct and demeanor of the parties and witnesses and make

credibility determinations. Kelley v. Civil Service Comm’n, 31 Ill. App. 2d 115, 117 (1961).

However, plaintiff here does not contest the hearing officer’s factual findings or credibility

determinations; rather, her procedural due process argument centers on whether or not the hearing

officer made the decision to terminate her voucher based solely on the hearsay statements

contained in the case incident report regarding Walker’s residence at the time of his arrest. Plaintiff

contends that the hearing officer relied solely on the hearsay statements contained in the case

incident report; the CHA counters that the hearing officer relied on evidence in addition to the case

incident report. As our resolution of this issue does not, then, require us to reweigh any evidence

or credibility determinations made by the hearing officer, we will conduct a de novo review of the

record, and specifically of the November 26 judgment order, to inform us of the evidence which

                                                - 16 -
No. 1-20-1356

the hearing officer relied on in making her decision. See TCA International, Inc. v. B&B Custom

Auto, Inc., 299 Ill. App. 3d 522, 528 (1998) (where no weighing of evidence or determinations of

credibility are required, appellate review is de novo).

¶ 40    Our de novo review of the hearing officer’s judgment order shows that she did not rely

solely on the hearsay statements contained in the case incident report in determining that Walker

was an unauthorized occupant of the Kedvale unit in violation of the family obligations when he

was arrested for possession of firearms on December 11, 2016. First, the hearing officer considered

plaintiff’s application for continued eligibility, her out of household declaration, and the

amendment to the HAP contract as establishing that Walker was no longer an authorized occupant

of the Kedvale unit as of the date of his arrest on December 11, 2016. The hearing officer then

considered the case incident report, which contained the hearsay statements identifying Walker’s

residence as the Kedvale unit and recounting the officers’ execution of the search warrant there at

5:29 a.m. on December 11, 2016, and their detention of Walker and the discovery of his weapons,

ammunition, and gun cleaning supplies hidden inside the unit. The hearing officer found that the

case incident report was one piece of evidence indicating that Walker continued to occupy the unit

on December 11, 2016, even though he was no longer authorized to do so.

¶ 41    However, in addition to the case incident report, the hearing officer also considered other

corroborative evidence that, in fact, Walker continued to occupy the unit on December 11, 2016,

even though he was not authorized to do so. Such corroborative evidence included: plaintiff’s

admission that Walker was present inside the unit on December 11, 2016, during the execution of

the search warrant 3; the certified statement of conviction in case number 17CR034801, which


        3
         The hearing officer made credibility determinations regarding plaintiff’s testimony, finding that
her admission that Walker was inside the unit during the execution of the search warrant was credible but

                                                  - 17 -
No. 1-20-1356

showed that Walker pleaded guilty to an unlawful use of a weapon charge for possessing one of

the types of weapons discovered in the Kedvale unit on December 11, 2016; and the CHA’s entry

in the Yardi database indicating that the CHA finally “removed Amos Walker from household” on

December 14, 2016. 4 Plaintiff makes no argument on appeal that any of this corroborative evidence

constituted hearsay or was otherwise inadmissible.

¶ 42    Accordingly, our de novo review of the judgment order shows that when concluding that

Walker was an unauthorized occupant of the Kedvale unit on December 11, 2016, the hearing

officer did not base her decision solely on the case incident report but also specifically considered

several pieces of corroborative, non-hearsay evidence. Thus, the hearing officer did not disregard

the rule set forth in the CHA administrative plan regarding how “hearsay evidence alone cannot

be used as the sole basis” for the administrative decision. Therefore, plaintiff’s procedural due

process argument fails.

¶ 43    Plaintiff also argues that even if there was no procedural due process violation here, the

case incident report should not have been admitted into evidence because the hearsay statements

contained therein are unreliable due to the redaction of the reporting officers’ identities, which

prevented her from subpoenaing or examining the declarants to unearth any potential bias.

Generally, we review an administrative agency’s admission of evidence for abuse of discretion.

Cook County School District 130 v. Illinois Educational Labor Relations Board, 2021 IL App (1st)

200909, ¶ 39. In the instant case, the hearing officer committed no abuse of discretion in admitting



that her testimony that she was unaware that Walker was inside the unit when she first came home and went
to bed on December 11, 2016, was “convenient at best.”
         4
           Plaintiff argues in her reply brief that the Yardi log does not indicate when the CHA finally
removed Walker from the household. We disagree, as the Yardi log entry for December 14, 2016,
specifically states “Removed Amos Walker from household”, thereby indicating that he was removed on
that date.

                                                 - 18 -
No. 1-20-1356

the case incident report, as chapter 16-III.B of the CHA administrative plan, made pursuant to

section 982.54(a) of the HUD regulations, expressly provides that “all evidence is admissible at

an informal hearing [and] may be considered without regard to admissibility under the rules of

evidence applicable to judicial proceedings.” See CHA administrative plan, ch. 16-III.B, at 16-6.

Chapter 16-III.B of the administrative plan further provides that “[h]earsay evidence will be

admissible at informal hearings [but] hearsay evidence alone cannot be used as the sole basis for

the hearing officer’s decision.” Id. In accordance with chapter 16-III.B, the hearing officer

admitted the case incident report but did not use the hearsay statements contained therein as the

sole basis for her decision; rather, she considered the case incident report in conjunction with the

other corroborative evidence discussed earlier in this order. Accordingly, we find no abuse of

discretion.

¶ 44   Plaintiff argues that Miles v. Housing Authority of Cook County, 2015 IL App (1st) 141292,

compels a different result. In Miles, the petitioner was authorized to participate in the HCV

program by the Housing Authority of Cook County (HACC). Id. ¶ 6. HACC’s administrative plan

provided that it “will terminate a family’s assistance” if a household member engages in “violent

criminal activity” during participation in the HCV program. Id. ¶ 5 (quoting HAAC administrative

plan, § 12-I-E, at 218). Petitioner signed a document acknowledging her obligations under the

HCV program and received a voucher from HACC for her residence at 1315 McDaniel Avenue in

Evanston. Id. ¶ 6.

¶ 45   HACC subsequently sent petitioner a letter stating that it planned to terminate her benefits

because it had received information that one of her family members, Lanord Miles, was involved

in violent criminal activity. Id. ¶ 7. Petitioner requested an informal hearing. Id. At the informal

hearing, HACC presented only hearsay evidence, specifically, an arrest report, an email chain, and

                                               - 19 -
No. 1-20-1356

a document purporting to be a background check of Lanord to show that Lanord was a member of

petitioner’s household and was engaged in violent criminal activity. Id. ¶ 32.

¶ 46    The hearing officer found that HACC had proved its case by a preponderance of the

evidence. Id. ¶ 16. On petitioner’s petition for certiorari, the trial court reversed. Id. ¶ 19. We

affirmed the trial court on two bases. First, we noted that HACC’s administrative plan provided

that while hearsay evidence is “generally admissible” at the informal hearing, hearsay “cannot be

used as the sole basis for the hearing officer’s decision.” Id. ¶ 37 (quoting HAAC administrative

plan, § 16-III.C, at 289.) HACC’s decision, which rested solely on hearsay evidence, violated its

own administrative plan, which in turn violated HUD regulations. Id. ¶ 38.

¶ 47    Second, we held that even if a housing voucher could be terminated exclusively based on

hearsay evidence, we would find the hearsay evidence unreliable and not supportive of the

termination decision because: the police report revealed limited details about Lanord’s alleged

criminal offense; the email chain disclosed no information about Lanord’s alleged offense from

which the hearing officer could determine whether he had committed violent criminal activity; and

the background check simply showed that Lanord had been arrested and that his case was pending

but contained no other information about the offense that would permit the hearing officer to

determine whether it occurred. Id. ¶¶ 40-43. We further noted that another factor weighing against

the reliability of these hearsay statements is that none of them were corroborated by other evidence.

Id. ¶ 44.

¶ 48    In contrast to Miles, the hearing officer in the present case expressly recognized that the

hearsay statements in the case incident report regarding Walker’s occupancy of the Kedvale unit

on December 11, 2016, were supported by several pieces of corroborative evidence, specifically:

plaintiff’s testimony regarding Walker’s presence in the unit during the execution of the search

                                               - 20 -
No. 1-20-1356

warrant; the certified statement of conviction in case number 17CR034801; and the CHA’s

December 14, 2016, entry in the Yardi database. Unlike Miles, where there was no evidence

corroborating the reliability of the hearsay statements relied on by the hearing officer, the

corroborative evidence here allowed for the admission and consideration of the case incident report

under chapter 16-III.B of the CHA administrative plan. Accordingly, the hearing officer committed

no abuse of discretion in the admission of the case incident report or in considering it along with

the other corroborative evidence.

¶ 49   Plaintiff next argues that all the evidence considered by the hearing officer did not establish

that on December 11, 2016, Walker was an “unauthorized occupant” of the Kedvale unit as defined

in the CHA administrative plan. This issue involves a mixed question of law and fact. A mixed

question of law and fact is one where the historical facts are admitted or established, the rule of

law is undisputed, and the issue is whether the facts satisfy the statutory standard or whether the

rule of law, as applied to the established facts, is violated. AFM Messenger Service, Inc. v.

Department of Employment Security, 198 Ill. 2d 380, 391 (2001). A mixed question of law and

fact is reviewed under the clearly erroneous standard. Id. at 392. An agency’s decision is clearly

erroneous only where, after reviewing the entire record, we are left with the definite and firm

conviction that a mistake has been committed. Id. at 395.

¶ 50   The hearing officer’s determination that Walker was an unauthorized occupant of the

Kedvale unit on December 11, 2016, in violation of the CHA administrative plan was not clearly

erroneous. Plaintiff’s application for continued eligibility, her out of household declaration and the

amendment to the HAP contract established that Walker was no longer authorized to reside in the

Kedvale unit after September 2016, meaning that any of his future stays in the unit with plaintiff’s

consent would be as a guest. As a guest, Walker was required under the CHA administrative plan

                                                - 21 -
No. 1-20-1356

to comply with its policy that his stays not exceed 30 days and nights in a calendar year, lest he be

considered an unauthorized occupant subjecting the family to program termination. See CHA

administrative plan, chapter 12-I.D at 12-2 to 12-3. However, the hearing officer found that the

case incident report, which listed Walker’s residence as the Kedvale unit on the date of his arrest

on December 11, showed that plaintiff continued to allow Walker to reside in the unit for more

than 30 days and nights even after he was no longer authorized to do so. The case incident report

was corroborated by the certified statement of conviction, the CHA’s December 14, 2016, entry in

the Yardi database, and plaintiff’s own testimony admitting that Walker was present in the unit

during the execution of the search warrant. The hearing officer concluded from all this evidence

that by exceeding the administrative plan’s guest time-frame, Walker became an unauthorized

occupant, thereby subjecting plaintiff to program termination. Considering all the evidence, we are

not left with a definite and firm conviction that the hearing officer erred in so finding.

¶ 51    As we are affirming the hearing officer’s decision terminating plaintiff’s voucher based on

Walker being an unauthorized occupant of the Kedvale unit on December 11, 2016, we need not

address plaintiff’s argument that the hearing officer erred in finding that the CHA could also

terminate plaintiff’s voucher even if Walker was just a guest, based on his criminal activity inside

the unit.

¶ 52    For all the foregoing reasons, we affirm the circuit court.

¶ 53    Affirmed.




                                                - 22 -